t c memo united_states tax_court claire c meade petitioner and james w meade intervenor v commissioner of internal revenue respondent docket no filed date claire c meade pro_se james w meade pro_se lauren b epstein for respondent memorandum opinion kroupa judge this case was assigned to and trial was conducted by chief special_trial_judge peter j panuthos pursuant to sec_7443a and rule sec_180 and sec_183 his recommended all rule references are to the tax_court rules of continued findings_of_fact and conclusions of law were filed and served upon the parties on date neither party filed anything in response to the recommended findings_of_fact and conclusions of law we are mindful in reviewing chief special_trial_judge panuthos’s recommended findings_of_fact that new rule d provides we shall give due regard to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and shall presume the findings_of_fact recommended by the special_trial_judge to be correct we have given appropriate deference to the special trial judge’s recommended findings_of_fact we have made major changes to his conclusions however taking into account subsequent decisions by the u s courts of appeals for the eighth and ninth circuits and by this court see 174_fedappx_359 8th cir vacating and remanding per curiam tcmemo_2004_205 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 billings v commissioner t c ___ the recommended findings_of_fact and conclusions of law of chief special_trial_judge continued practice and procedure and all section references are to the internal_revenue_code panuthos as modified in major respects are set forth below as the report of the court this case arose from petitioner’s request for relief from joint_and_several_liability under sec_6015 for the taxable years and after our opinion was filed in billings we issued an order directing the parties to show cause why this case should not be dismissed for lack of jurisdiction respondent filed a response to the court’s order agreeing that we lack jurisdiction petitioner filed a document that was nonresponsive to the jurisdictional issue but questioned whether she had any liability if no deficiency was asserted against her we have concluded that we lack jurisdiction to review respondent’s denial of relief under sec_6015 where no deficiency has been asserted and we shall therefore dismiss this case for lack of jurisdiction background some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioner and petitioner elected small_tax_case status pursuant to sec_7463 and the court granted the request before trial respondent made an oral motion to discontinue small_tax_case proceedings because the amount of relief sought exceeded the applicable jurisdictional amount prescribed in the statute the court agreed with respondent and granted respondent’s oral motion to strike the s designation from this case see sec_6015 sec_7463 the court explained to the parties that the case would be considered under the rule procedures intervenor resided in sarasota florida at the time she filed the petition and he filed the notice of intervention petitioner and intervenor were married in and they have lived together as husband and wife at the time of trial they had not divorced or separated on date petitioner submitted a form_8857 request for innocent spouse relief to the internal_revenue_service irs the irs issued a notice_of_determination with respect to the taxable_year on date on date a notice_of_determination was issued with respect to the taxable years and the petition seeking relief for the taxable years and was filed date discussion a tax_deficiency is a prerequisite to relief under sec_6015 or c sec_6015 and c 120_tc_62 petitioner and intervenor filed joint returns resulting in an underpayment there being no tax_deficiency relief is not available under either subsection b or c see washington v commissioner while the petition was filed before the notice_of_determination issued on date the petition appears to have been filed on a date that is months after the date the sec_6015 election was made see sec_6015 neither party has questioned jurisdiction with respect to or in this respect 120_tc_137 thus petitioner’s only claim is that she is entitled to equitable relief under sec_6015 after the trial the u s court_of_appeals for the ninth circuit and the u s court_of_appeals for the eighth circuit both held that we do not have jurisdiction to consider the commissioner’s denials of requests for relief under sec_6015 where no deficiency has been asserted sjodin v commissioner supra bartman v commissioner supra commissioner v ewing supra we have since come to the same conclusion billings v commissioner supra the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 whether this court has jurisdiction is fundamental and we may question our jurisdiction at any time 124_tc_36 citing 119_tc_191 115_tc_287 and 111_tc_273 naftel v commissioner supra pincite as we have concluded that we do not have jurisdiction to review the commissioner’s denials of requests for relief under sec_6015 where no deficiency has been asserted we shall dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
